Exhibit 10.15

Consulting Agreement

Recitals

 

CONSULTING AGREEMENT entered into this 25th day of December, 2013, by and
between Mind Solutions, Inc. (the "Company"), and Kerry Driscoll ("Consultant").

 

WHEREAS, the Company desires the services of Consultant, specifically in the
areas of creating operating plans for strategic direction of company correlated
with annual operating budgets.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1. Provision of Services

 

Duties of Consultant, The Consultant will provide such services as managing the
business of sales, marketing, production and general business services.

 

2. Compensation

 

In consideration of Services rendered to date and to be rendered during the
Term, the Consultant shall be paid 120 million shares in restricted 144 shares.

 

3. Property

 

All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and contacts, and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"), shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Consultant.

 

4. Confidential Information

 

The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business, as
well as financial contacts related thereto (the "Confidential Information").
Confidential Information will only be used if necessary and in the best interest
of the company. The Company agrees that all contacts and techniques introduced
by the Consultant are proprietary in nature and cannot be used apart from the
compensatory services provided by Consultant. If the foregoing occurs, the
Company agrees to compensate Consultant fifty percent of all cash value received
from such entities.

 

5. Term

 

In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof. The
Term for this Agreement shall be for One (1) year from the date of this
Agreement and can be renewed by mutual agreement by both parties.

 

6. Independent Contractor

 

Consultant acknowledges and agrees that he is rendering the Services as an
independent contractor and not an employee of the Company and, accordingly, the
Company shall have no obligations to Consultant in connection with payroll
taxes, employee benefits and the like.

 

7. No Assignment

 

Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.

 

 

 

8. Miscellaneous

 

This Agreement (I) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements as to such subject matter; (ii) may be amended or
modified only by a writing executed by the party against whom enforcement is
sought; (iii) shall inure to the benefit of and be binding upon the respective
heirs, administrators, personal representatives, successors and assigns of the
parties hereto; and (iv) shall be governed by and construed in accordance with
the laws of California.

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.

 

CONSULTANT:



By: /s/ Kerry Driscoll         ____12/25/2013_

Kerry Driscoll                                    Date

 

 

COMPANY:



By: /s/ Kerry Driscoll         ____12/25/2013_

Mind Solutions, Inc.                      Date

 

 

 

 

